Citation Nr: 0012996	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-12 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than July 31, 
1987, for a grant of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected disorders 
(TDIU).



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from November 1969 to July 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affair (VA) Houston, Texas, Regional Office (RO).  
In a rating decision of November 1997, the RO granted service 
connection for post-traumatic stress disorder, and assigned a 
10 percent disability rating effective from July 31, 1987.  
In a decision of November 1998, the RO denied entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities.

The appeal for a higher evaluation for post-traumatic stress 
disorder arises from the initial rating decision which 
established service connection for the disability and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issue has 
been characterized accordingly.

The Board notes that in a letter dated in March 2000, the 
veteran reported that his former representative, William G. 
Smith, an attorney, had died.  The veteran did not indicate 
any desire to seek a new representative, and instead has 
acted on his own behalf.  The veteran also indicated that he 
desired that further delays be avoided.  Accordingly, the 
Board will proceed with review of the veteran's appeal.

The issue of the veteran's entitlement to an increased rating 
for post-traumatic stress disorder and/or a TDIU is addressed 
in a REMAND which follows this decision on the merits.





FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
psychiatric disorder was denied by the Board in a decision of 
January 8, 1981.

2.  The RO did not receive the veteran's request to reopen 
his claim for service connection for an acquired psychiatric 
disorder (now diagnosed as post-traumatic stress disorder) 
until July 31, 1987.


CONCLUSIONS OF LAW

1.  The Board's decision of January 8, 1981, which denied 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104 (West 1991).

2.  The criteria for an effective date earlier than July 31, 
1987, for service connection for post-traumatic stress 
disorder are not met.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
assign a disability rating earlier than July 31, 1987, for a 
grant of service connection for post-traumatic stress 
disorder.  He points out that he originally filed a claim for 
service connection for a psychiatric disorder many years 
earlier.  He also states that the written statement which led 
to the allowance of service connection was dated June 12, 
1987, rather than July 31, 1987.

The veteran's original claim for service connection for a 
psychiatric disorder was denied by the Board in a decision of 
January 8, 1981.  Therefore, the decision denying 
compensation became final.  See 38 U.S.C.A. §§  5108, 7104 
(West 1991); 38 C.F.R. §§  3.156, 20.1100 (1999). 

In September 1986, the RO received a letter from the veteran 
in which he requested a claim form in order to file for a 
service-connected disability.  Significantly, however, he did 
not state any particular disability.  Because the veteran did 
not identify the benefit sought, the letter cannot be 
considered to be an informal claim for service connection for 
an acquired psychiatric disorder.  See 38 C.F.R. § 3.155 
(1999).  

The RO did not receive the veteran's request to reopen his 
claim for service connection for an acquired psychiatric 
disorder (now diagnosed as post-traumatic stress disorder) 
until July 31, 1987.  The request consisted of a Statement in 
Support of Claim with typewritten attachments.  Although the 
statement from the veteran is dated June 12, 1987, it is the 
date of receipt which determines the effective date of the 
grant of service connection.  The effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a) (West 1991).  The document is date 
stamped as having been received on July 31, 1987.  
Accordingly, the criteria for an effective date earlier than 
July 31, 1987, for service connection for post-traumatic 
stress disorder are not met.


ORDER

An effective date earlier than July 31, 1987, for a grant of 
service connection for post-traumatic stress disorder is 
denied.


REMAND

The veteran contends that his service-connected disabilities, 
particularly his post-traumatic stress disorder, render him 
unemployable, and therefore, that an increased rating and a 
grant of TDIU are warranted.  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Having submitted a well-
grounded claim, the VA has a duty to assist the veteran in 
its development.  See 38 U.S.C.A. § 5107(a) (West 1991).  
This duty as not yet been fully met, and this case, 
therefore, is not ready for appellate disposition for the 
reasons that follow.

The Board notes that the veteran has never been afforded a VA 
psychiatric evaluation examination for the purpose of 
determining the severity of his service-connected post-
traumatic stress disorder.  The most recent VA psychiatric 
examination was performed in August 1991, and was primarily 
for the purpose of determining the appropriate diagnosis for 
service connection purposes.  

Moreover, in a claim for TDIU, the Board may not reject the 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1999); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board is of the opinion that the veteran should be 
reexamined by the VA, as specified in greater detail below, 
and to include pertinent opinion bearing on the veteran's 
claim for a TDIU (in accordance with Beaty v. Brown, 6 Vet. 
App. 532 (1994)), before an appellate decision is rendered.  
Furthermore, VA must determine if there are circumstances, 
apart from nonservice-connected conditions and advancing age, 
that would justify a total disability rating based on 
unemployability by placing this particular veteran in a 
different position than other veterans with the same combined 
disability evaluation.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  


In light of the above, the Board finds it is appropriate to 
remand the veteran's claim for another VA examination, along 
with a social and industrial survey.  Based on the foregoing, 
the case is REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected disabilities.  
After securing the necessary release, the 
RO should obtain these records.

2.  The RO should determine whether the 
veteran has filed a claim for Social 
Security Administration benefits.  If so, 
the RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the post-traumatic 
stress disorder.  The claims folder and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner(s) prior to the 
examinations.  Based upon the review of 
the record and the examination, the 
examiner should provide a Global 
Assessment of Functioning (GAF) Score.  
The veteran's service-connected post-
traumatic stress disorder should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiner(s) 
must express an opinion as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disorders, as distinguished from his 
nonservice-connected disorders without 
regard to the age of the veteran.  The 
examiner(s) must provide a complete 
rationale for all conclusions and 
opinions.

5.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and make a determination as to 
whether the veteran is entitled to a 
higher initial evaluation for post-
traumatic stress disorder and/or a TDIU.  
The entire rating period is to be 
considered including the possibility of 
staged ratings; that is, separate ratings 
for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 



